Case 1:18-cv-01339-CRC Document 87 Filed 04/03/20 Page 1 of 1

|

UNTIED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

JAMES PRICE,
Plaintiff,

V.

UNITED STATES
DEPARTMENT OF JUSTICE, et al.,

Defendants.

 

PLAINTIFF’S MOTION FOR EXTENSION OF TIME
TO FILE REPLY IN SUPPORT OF CROSS-MOTION
FOR SUMMARY JUDGMENT

COMES NOW, James Price (“the Plaintiff”), and files this,
his Motion for an Extension of Time to file his Reply in Support of
the Cross-Motion for Summary Judgment in this matter. Based on
the facts set forth below, the Plaintiff respectfully moves this Court
for the Entry of an Order for a thirty (30) day extension of time,
from the date of service of the Defendants’ Reply and Memorandum

in Opposition on Mr. Price, to file his Cross-Reply in this matter.

}
|
j

: Anuela BD. Cacsar, Clerk ot Court
LUS. Distt ic Cour t. District of Columbia i
